Citation Nr: 0904067	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-25 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for avascular necrosis 
including as secondary to alcoholism.

2.  Entitlement to a rating in excess of 50 percent for PTSD.   



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1985 to May 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 and January 2007 rating 
decisions of the Waco, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A Travel Board hearing 
was originally scheduled for October 2008 but the Veteran 
subsequently canceled the hearing and indicated that he 
wished that the case be forwarded to the Board for 
adjudication.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence of record clearly shows that the Veteran has a 
history of chronic alcoholism and has been diagnosed as 
having alcohol dependence.  It is unclear from the record, 
however, whether the post-service alcoholism and alcohol 
dependence has resulted from the Veteran's PTSD.  The Veteran 
has reported that he began drinking at age 12 and the record 
shows a family history of alcoholism.  The Veteran has also 
reported that his drinking got excessive to the point of 
alcoholism in 1990 in response to his experiences in military 
service.  Additionally, in a February 2007 treatment summary, 
Dale W. Williams, Ph.D., a private psychologist, felt that 
the Veteran had self-medicated with alcohol and used it as an 
emotional regulator. 

If the Veteran's alcohol dependence is the result of his 
PTSD, then any manifestations of the alcohol dependence would 
need to be considered in assigning an appropriate disability 
rating for the PTSD.  Accordingly, Remand of the Veteran's 
claim for increase is necessary in order to afford him a VA 
examination to determine whether the alcohol dependence is a 
result of the PTSD and, if so, to assign an appropriate 
rating, which accounts for any manifestations of the alcohol 
dependence.  On Remand, the RO should obtain any additional 
records pertaining to recent treatment for PTSD and/or 
alcoholism.  Additionally, as the Veteran has indicated in 
the past that he has missed work as a result of his PTSD, he 
should be given an opportunity to submit or identify any 
pertinent records documenting time missed from work.      

Regarding the claim for service connection for avascular 
necrosis, the Veteran has alleged that such disability is 
secondary to his alcoholism and has submitted evidence 
indicating that chronic alcohol consumption can cause 
avascular necrosis.  As there is no medical opinion of record 
addressing a potential relationship between the Veteran's 
avascular necrosis and the alcoholism, if it is determined 
that the Veteran's alcoholism is a result of his PTSD, an 
additional VA examination and opinion will be necessary to 
determine whether the avascular necrosis is secondary to the 
alcoholism.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD and/or 
alcoholism since February 2007 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.  The RO should also ask the 
Veteran to submit or identify any 
pertinent records pertaining to his work 
attendance. 

2.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for avascular 
necrosis since September 2006 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

3.  The RO should arrange for a VA 
examination by an appropriate mental 
health professional to determine the 
likely etiology of the Veteran's 
alcoholism and alcohol dependence and to 
determine the current severity of the 
Veteran's PTSD.   The Veteran's claims 
folder should be available for review by 
the examiner in conjunction with the 
examination, as should the criteria for 
rating PTSD.  Any indicated tests should 
be performed.  The examiner should then:

A)  Provide an opinion whether the 
Veteran's alcoholism/alcohol dependence is 
at least as likely as not (i.e. a 50 
percent chance or better) the result of 
his service connected PTSD.   The examiner 
should explain the rationale for the 
opinion given and should provide the 
opinion even if it requires resort to 
speculation.
  
B)  Assess the current severity of the 
Veteran's PTSD.  If it has been determined 
that the Veteran's alcoholism/alcohol 
dependence is the result of the Veteran's 
PTSD, the examiner should include in this 
assessment any manifestations of the 
Veteran's alcoholism/alcohol dependence.

4.  If, and only if, it is determined that 
the Veteran's alcoholism is a result of 
his PTSD, the RO should arrange for a VA 
examination by an appropriate health 
professional to determine the likely 
etiology of the Veteran's avascular 
necrosis.  The Veteran's claims folder 
should be made available for review by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
provide an opinion whether such disability 
is at least as likely as not (i.e. a 50 
percent chance or better) related to the 
Veteran's avascular necrosis.  The 
examiner should explain the rationale for 
the opinion given and should provide the 
opinion even if it requires resort to 
speculation.   

5.  The RO should then readjudicate the 
issues.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

